DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 01/04/2022. Claim 1 is currently amended, claims 2-10 are previously presented, claims 11-37 are cancelled, and claims 38-48 are new. Accordingly claims 1-10 and 38-48 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-10 and 38-48 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 39 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Uzan (US 2015/0231827).
Regarding claim 1, Uzan teaches a printhead (200) for 3D printing (see Fig.2A and Fig. 5A), the printhead comprising:
a material dispensing head (124) capable of being a first nozzle with a first opening configured for an extrusion of ink on a printing surface (130) (see Fig. 2A and Fig. 5A;[0048]); and
a material dispensing head (224) capable of being a second nozzle with a second opening configured for an extrusion of ink on the printing surface (see Fig.2A;[0048-0049]),wherein the first nozzle and the second nozzle are positioned to provide simultaneous extrusion of ink on the printing surface when moving in a first direction (i.e. moving head (124) the direction of X axis via a track (102), the first direction being parallel to a plane defined by the printing surface (see Fig.2A;[0043], [0048] and [0050]), wherein a position of the first opening is independently movable relative to a position of the second opening in a second direction (Z axis), and wherein the second direction is perpendicular to the plane defined by the printing surface (see Fig.5A; [0026], [0047] and [0064-0066] and claims 15 and 28).
Regarding claim 39, Uzan teaches a printhead (200) for 3D printing (see Fig.2A and Fig. 5A), the printhead comprising:
a material dispensing head (124) capable of being a first nozzle with a first opening configured for an extrusion of ink on a printing surface (130) (see Fig. 2A and Fig. 5A;[0048]); and
a material dispensing head (224) capable of being a second nozzle with a second opening configured for an extrusion of ink on the printing surface (see Fig.2A and Fig. 5A;[0048-0049]), wherein the first nozzle and the second nozzle are positioned to provide simultaneous extrusion of ink on the printing surface (see Fig.2A and Fig.5A;[0048] and [0050]), and wherein a position of the first opening is independently movable relative to a position of the second opening in a vertical direction (Z axis), and wherein the position of the first opening is fixed relative to the position of the second opening in a horizontal direction defined by a plane of the printing surface (see Fig. 2A and Fig.5A; [0026], [0047-0048] and [0064-0066] and claims 15 and 28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine (US 2016/0067920 – of record) in view of Pattinson (US 2017/0165908).
Regarding claim 1, Fontaine teaches a printhead ((100) and (500) for 3D printing (see Figs.1-5), the printhead comprising:
a first nozzle (550) with a first opening capable to be configured for an extrusion of ink on a printing surface (130) (see Figs. 1-5;[0044] and [0059]); and
a second nozzle (550) with a second opening capable to be configured for an extrusion of ink on the printing surface (see Figs.1-5;[0059]), wherein the first nozzle and the second nozzle are capable to be positioned to provide simultaneous extrusion of ink on the printing surface when moving in a first direction, the first direction being parallel to a plane defined by the printing surface, and wherein a position of the first opening is capable to be independently movable relative to a position of the second opening (see Fig. 5 and Fig. 19; [0014],[0056] and [0104]). However, Fontaine  does not explicitly teach wherein a position of the first opening is independently movable relative to a position of the second opening in a second direction, and wherein the second direction is perpendicular to the plane defined by the printing surface.
In the same field of endeavor, 3D printing, Pattinson teaches 3D printer (100') comprises a first nozzle (112a’) with a first opening capable to be configured for an extrusion of ink (117a’) on a printing surface; and a second nozzle (114’) with a second opening capable to be configured for an extrusion of ink (119a’) on the printing surface, wherein a position of the first opening is independently movable relative to a position of the second opening in a second direction (vertical direction) (i.e. the vertical motion of each nozzle can be controlled individually), and wherein the second direction is perpendicular to the plane defined by the printing surface (see Figs. 4A-4D;[0084],[0086-0088]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the printhead as taught by Fontaine with a position of the first opening is independently movable relative to a position of the second opening in a second direction (vertical direction), and wherein the second direction is perpendicular to the plane defined by the printing surface as taught by Pattinson in order to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see [0088]).
Regarding claim 39, Fontaine teaches a printhead (500) for 3D printing, the printhead comprising:
a first nozzle (550) with a first opening capable to be configured for an extrusion of ink on a printing surface; and a second nozzle (550) with a second opening capable to configured for an extrusion of ink on the printing surface(see Fig.5 and Fig. 19;[0059]), wherein the first nozzle and the second nozzle are capable to positioned to provide simultaneous extrusion of ink on the printing surface (see Fig.5 and Fig.19;[0104]).  However, Fontaine does not explicitly teach wherein a position of the first opening is independently movable relative to a position of the second opening in a vertical direction.
In the same field of endeavor, 3D printing, Pattinson teaches 3D printer (100') comprises a first nozzle (112a’) with a first opening capable to be configured for an extrusion of ink (117a’) on a printing surface; and a second nozzle (114’) with a second opening capable to be configured for an extrusion of ink (119a’) on the printing surface, wherein a position of the first opening is independently movable relative to a position of the second opening in a second direction (vertical direction)(i.e. the vertical motion of each nozzle can be controlled individually), and wherein the second direction is perpendicular to the plane defined by the printing surface (see Figs. 4A-4D;[0084],[0086-0088]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the printhead as taught by Fontaine with a position of the first opening is independently movable relative to a position of the second opening in a second direction (vertical direction) as taught by Pattinson in order to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see [0088]).  Modified Fontaine in view of Pattinson further teaches wherein the position of the first opening is fixed relative to the position of the second opening in a horizontal direction defined by a plane of the printing surface (see Fig.5 and Fig.19;[0104] of Fontaine and Figs. 4A-4B  of Pattinson).

Claims 1,10,39 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuanzhi (CN105946233 – of record with English Machine Translation attached) in view of Pattinson (US 2017/0165908).
Regarding claim 1, Yuanzhi teaches a printhead (A) for 3D printing (see Figs. 1-5 and 17a; [0002] and [0011] of the translation attached) the printhead comprising:
a first nozzle (B1) with a first opening configured for an extrusion of ink on a printing surface (see [0014] and [0112] of the English translation attached); and a second nozzle (B2) with a second opening configured for an extrusion of ink on the printing surface (see [0014],[0022],[0117] and  [0119],of the English translation attached), wherein the first nozzle and the second nozzle are positioned to provide simultaneous extrusion of ink on the printing surface (see [0119], [0132]],[0127] and [0143] of the English translation attached), and wherein a position of the first opening is independently movable relative to a position of the second opening (see [0043], [0138-0139],[0147] and [0257] of the English translation attached). However, Yuanzhi  does not explicitly teach wherein a position of the first opening is independently movable relative to a position of the second opening in a second direction, and wherein the second direction is perpendicular to the plane defined by the printing surface.
 In the same field of endeavor, 3D printing, Pattinson teaches 3D printer (100') comprises a first nozzle (112a’) with a first opening capable to be configured for an extrusion of ink (117a’) on a printing surface; and a second nozzle (114’) with a second opening capable to be configured for an extrusion of ink (119a’) on the printing surface, wherein a position of the first opening is independently movable relative to a position of the second opening in a second direction (vertical direction)(i.e. the vertical motion of each nozzle can be controlled individually), and wherein the second direction is perpendicular to the plane defined by the printing surface (see Figs. 4A-4D;[0084],[0086-0088]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the printhead as taught by Fontaine with a position of the first opening is independently movable relative to a position of the second opening in a second direction (vertical direction), and wherein the second direction is perpendicular to the plane defined by the printing surface as taught by Pattinson in order to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see [0088]).
Regarding claim 39, Yuanzhi teaches a printhead (A) for 3D printing (see Figs. 1-5 and 17a; [0002] and [0011] of the translation attached), the printhead comprising:
a first nozzle (B1) with a first opening capable to be configured for an extrusion of ink on a printing surface (see [0014] and [0112] of the English translation attached); and
a second nozzle (B2) with a second opening configured for an extrusion of ink on the printing surface (see [0014],[0022],[0117] and  [0119],of the English translation attached),
wherein the first nozzle and the second nozzle are capable to be positioned to provide simultaneous extrusion of ink on the printing surface (see [0119], [0132],[0127] and [0143] of the English translation attached), 
However, Yuanzhi  does not explicitly teach wherein a position of the first opening is independently movable relative to a position of the second opening in in a vertical direction.
 In the same field of endeavor, 3D printing, Pattinson teaches 3D printer (100') comprises a first nozzle (112a’) with a first opening capable to be configured for an extrusion of ink (117a’) on a printing surface; and a second nozzle (114’) with a second opening capable to be configured for an extrusion of ink (119a’) on the printing surface, wherein a position of the first opening is independently movable relative to a position of the second opening in a second direction (vertical direction)(i.e. the vertical motion of each nozzle can be controlled individually), and wherein the second direction is perpendicular to the plane defined by the printing surface (see Figs. 4A-4D;[0084],[0086-0088]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the printhead as taught by Fontaine with a position of the first opening is independently movable relative to a position of the second opening in a second direction (vertical direction) as taught by Pattinson in order to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see [0088]). Modified Yuanzhi in view of Pattinson further teaches wherein the position of the first opening is fixed relative to the position of the second opening in a horizontal direction defined by a plane of the printing surface (see Figs. 1-5 and 17a ; [0119], [0132],[0127] and [0143] of the English translation attached and Figs. 4A-4B  of Pattinson).
Regarding claims 10 and 48, Yuanzhi further teaches a printhead, wherein the printhead includes a printhead body coupled to the first nozzle and the second nozzle, wherein each of the first nozzle and the second nozzle are movable relative to the printhead body, and wherein the printhead body is movable in at least two directions relative to the printing surface (see [0054],[0057] and [0063-0064] of the English translation attached).
Claims 2-4 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuanzhi (CN105946233 – of record with English Machine Translation attached) in view of Pattinson (US 2017/0165908) as applied to claims 1 and 39 above, and further in view of Yost (US 2015/0375453 – of record).
Regarding claims 2 and 40, the combination of Yuanzhi and Pattinson teaches the printhead as discussed in claims 1 and 39 above further comprises a plurality of sensors (30, 31, 32) a position of rotation of the nozzles (see [0044], [0108] and [0138] of the English translation attached) but Yuanzhi silent on the printhead comprises a sensor configured to detect a position of the printing surface relative to at least one of the first nozzle and the second nozzle without contact between the printhead and the printing surface.  In the same field of endeavor, 3-D printing, Yost teaches a multi-dispenser Cartesian robotic printer system includes a sensor configured to detect a position of the printing surface relative to at least one of the first nozzle and the second nozzle without contact between the printhead and the printing surface (see Fig. 3;[0063]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the printhead as taught by Yuanzhi with a sensor configured to detect a position of the printing surface relative to at least one of the first nozzle and the second nozzle without contact between the printhead and the printing surface as taught by Yost in order to enhance control of the printing (see [0063]).
Regarding claims 3 and 41, the combination of Yuanzhi, Pattinson and Yost teaches the printhead as discussed in claims 2 and 40 above.
Yuanzhi  further teaches the printhead, further comprising a first actuator(D1) and a second actuator(D2) mechanically coupled with the first nozzle and the second nozzle, respectively (see Fig. 7; [0117] and [0121]) of the English translation attached). Yost further teaches the first actuator and the second actuator are configured to adjust the respective positions of the first opening and the second opening in response to feedback from the sensor (see [0063]).
Regarding claims 4 and 42, the combination of Yuanzhi and Yost teaches the printhead as discussed in claims 2 and 40 above.  Yost further teaches, wherein the sensor includes at least one of a laser scanner, a camera, and an optical position sensor (see [0063]).

Claims 5 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yuanzhi (CN105946233 – of record with English Machine Translation attached) in view of Pattinson (US 2017/0165908) and Yost (US 2015/0375453 – of record) as applied to claims 2 and 40 above, and further in view of Wozniak (US 2012/0105533 – of record).
Regarding claims 5 and 43, the combination of Yuanzhi, Pattinson and Yost teaches the printhead as discussed in claims 2 and 40 above, but the combination does not explicitly teach, wherein the sensor is movable independently relative to the first nozzle and the second nozzle.
In the same field of endeavor, printing inks, Wozniak teaches a continuous printing system 20 includes a plurality of printheads (30) comprises a plurality of nozzles and a print density sensor (112) located downstream of the printheads; wherein the printhead is movable independently relative to the plurality of nozzles (see Fig. 1; [0015-0017], [0041] and [0054]). Therefore, it would have been obvious to a person skilled in the art to further modify the printhead as taught by the combination Yuanzhi and Yost with the sensor is movable independently relative to the first nozzle and the second nozzle as taught by Wozniak in order to measure the print density of the color ink and also to control the print density (see [0040-0041]).                                                                                                                                   

Claims 6 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuanzhi (CN105946233 – of record with English Machine Translation attached) in view of Pattinson (US 2017/0165908)  and Yost (US 2015/0375453 – of record) as applied to claims 2 and 40 above, and further in view of Miller (US 2004/0090478 – of record).
Regarding claims 6 and 44, the combination of the combination of Yuanzhi, Pattinson and Yost teaches the printhead as discussed in claims 2 and 40 above, but does not specifically disclose that the sensor is coupled to a printhead body of the printhead and is configured to determine a topography of the printing surface in real-time as the printhead body moves along the printing surface.  Miller discloses that the sensor is configured to determine a topography of the printing surface in real­ time as the printhead body moves along the printing surface (paras [0020]-[00211). Therefore, it would have been obvious to a person skilled in the art to further modify the printhead of Yuanzhi in accordance with the teachings of Miller such that the sensor is configured to determine a topography of the printing surface in real-time as the printhead body moves along the printing surface, since it would allow the firing time of the nozzle to be adjusted (see Abstract of Miller).                                                                                                                                   

Claims 7 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuanzhi (CN105946233 – of record with English Machine Translation attached) in view of Pattinson (US 2017/0165908) as applied to claims 1 and 39 above, and further in view of Saba (US 2015/0035198 – of record).
Regarding claims 7 and 45, the combination of Yuanzhi and Pattinson teaches the printhead as discussed in claims 1 and 39 above but Yuanzhi does not teach a spring device coupled with the first nozzle and configured to provide a default force on the first nozzle.  In the same field of endeavor, 3-D printing, Saba discloses filament extrusion in a 3D printer comprises a spring device (634) coupled with the first nozzle and configured to provide a default force on the first nozzle (see Fig. 6A; [0032] and [0100]). Thus, it would have been obvious to a person skilled in the art to modify the printhead of Yuanzhi in accordance with the teachings of Saba so as to include a spring device coupled with the first nozzle and configured to provide a default force on the first nozzle, since it would bias the nozzle.
Claims 8-9 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuanzhi (CN105946233 – of record with English Machine Translation attached) in view of Pattinson (US 2017/0165908) as applied to claims 1 and 39 above, and further in view of Yoshida (US 2018/0290387 – of record).
Regarding claims 8 and 46, the combination of Yuanzhi and Pattinson teaches the printhead as discussed in claims 1 and 39 above, but does not teach a guide element coupled with the first nozzle and configured to contact the printing surface.
 	In the same field of endeavor, 3D printing, Yoshida teaches a three dimensional processing device (10) comprises a printing head (30) has a nozzle (34) discharging the thermoplastic resin (38),wherein the printing head and a guide element (a scan head(70)) are coupled to a carriage (60); and the scan head (70) is configured to contact the printing surface (15) and wherein the contact between the printing surface and the guide element (scan head) provides an input force for adjusting the position of the nozzle (34) (see Figs. 1,3 and 5-6;[0023], [0027-0030],[0037] and [0048]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the printhead as taught by Yuanzhi with a guide element coupled with the first nozzle and configured to contact the printing surface as taught by Yoshida in order to measure a surface shape of the three-dimensional object, to decrease the time required to print, and provide a high quality three-dimensional object (see [0005] and [0027])
Regarding claims 9 and 47, Yoshida further teaches the printhead, wherein a terminus of the guide element (70) is offset relative to the first opening of the first nozzle (34) such that when the guide element contacts the printing surface (15), a space is located between the first opening of the first nozzle and the printing surface (see Figs.3-6 ;[0023], [0027-0030]).
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered. 
With respect to the claim rejection(s) under 35 U.S.C. § 102, Applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Pattinson (US 2017/0165908). Applicant’s arguments are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743